DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, (see pages 7-9), filed on the 3rd of May, 2022, with respect to the rejection(s) of Claims 1 and 11 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2003/0217361 A1 to LoMonaco et al. (LoMonaco), in view of Publication No.: US 2020/0382435 A1 to Holm et al. (Holm), Claims 2-5 and 12-15 under 35 U.S.C. 103 as being unpatentable over LoMonaco, in view of Holm and further in view of Publication No.: 2004/0176145 A1 to Lee et al. (Lee), Claims 10 and 20 under 35 U.S.C. 103 as being unpatentable over LoMonaco, in view of Holm and further in view of Publication No.: US 2016/0127473 A1 to Khan et al. (Khan), Claims 7-9 and 17-19 under 35 U.S.C. 103 as being unpatentable over LoMonaco, in view of Holm and further in view of Publication No.: US 2011/0053493 A1 to Yanagihara, Kentarou (Yanagihara) and Claims 6 and 16 under 35 U.S.C. 103 as being unpatentable over LoMonaco, in view of Holm and further in view of Publication No.: 2019/0113487 A1 to Sugimoto, Shinji (Sugimoto) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 



Allowable Subject Matter
3.	Claims 1-8, 10-18 and 20 (renumbered to as Claims 1-18) are allowed.  Claim 26 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determining a sleep time wherein the sleep time comprises times and dates when communication signals should be less frequent; modifying the communication circuit to operate less frequently during the sleep time; determining if a second computing device is being used by a user of the mobile computing device; and in response to a determination that the user of the mobile computing device is using the second computing device, disabling the sleep time’ in combination with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	Patent No.: US 10,070,323 B2 to Agrawal et al.		see abstract, Fig. 3, Col. 9, ll 24-44 and Col. 10, ll 48-65.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463